Citation Nr: 1208286	
Decision Date: 03/05/12    Archive Date: 03/16/12

DOCKET NO. 09-42 135	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD). 

2. Entitlement to service connection for an enlarged prostate.

3. Entitlement to service connection for hyperthyroidism.

4. Entitlement to service connection for hypothyroidism. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. M. Ames, Counsel


INTRODUCTION

The Veteran had active service from July 1991 to December 1991 and from January 2005 to November 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama. The rating decision denied service connection for the issues listed above. 

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

The Veteran testified at a hearing in support of his claims in June 2011 before the undersigned. A copy of the transcript has been associated with the claims file. The record was left open for 30 days to provide the Veteran an opportunity to submit additional evidence. After the hearing, he submitted additional private medical evidence and waived his right to have it initially considered by the RO. 38 C.F.R. §§ 20.800, 20.1304(c) (2011).

The Board has rephrased the Veteran's claim for PTSD as a claim for entitlement to service connection for an acquired psychiatric disorder, to include PTSD. See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (stating that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record). 


The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify the appellant if further action is required.


REMAND

The record is not ready for appellate review of the issue on appeal. The following further development is required. 

With respect to all issues discussed below, VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for VA to make a decision on the claim. McLendon v. Nicholson, 20 Vet. App. 79 (2006). The threshold for determining whether the evidence "indicates" that there "may" be a nexus between a current disability and an in-service event, injury, or disease is a low one. Id., at 83. For the reasons discussed below, a remand is necessary so that the Veteran may be afforded VA examinations. 

Acquired Psychiatric Disorder

At his June 2011 hearing, the Veteran testified that he had not received treatment for or been diagnosed with PTSD. He stated that he experienced psychiatric symptoms such as difficulty readjusting after deployment, exaggerated startle response, marital problems, and insomnia. A July 2009 private medical record states that the Veteran received counseling "in relation to stress" in March 2008. A July 2009 VA treatment record shows that the Veteran wanted to see a mental health care professional because very little noise "ma[de] him go crazy," and he suspected that he had PTSD. 

VA recently amended 38 C.F.R. § 3.304(f) by liberalizing, in certain circumstances, the evidentiary standard for establishing the in-service stressor required for PTSD claims. Service connection for PTSD may now be granted if the evidence demonstrates (1) a current diagnosis of PTSD (rendered by an examiner specified by the regulation); (2) an in-service stressor consistent with the places, types, and circumstances of service (satisfactorily established by lay testimony) that has been medically related to the Veteran's fear of hostile military or terrorist activity by a VA psychiatrist or psychologist, or one contracted with by VA; and (3) evidence that the Veteran's PTSD symptoms have been medically related to the in-service stressor by a VA psychiatrist or psychologist, or one contracted with by VA. Stressor Determinations for Posttraumatic Stress Disorder, 75 Fed. Reg. 39,852 (July 13, 2010). The Veteran has indicated that his stressors arise out of a combat setting. 

The evidence shows that the Veteran experiences symptoms of an undiagnosed mental disorder. Further, he has asserted several stressors he experienced while deployed to Iraq. The record is not sufficient for the Board to adjudicate the Veteran's claim and an etiology opinion is required. McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006); see also Colvin v. Derwinski, 1 Vet. App. 171, 174 (1991) the Board may not make use of its own unsubstantiated medical conclusions); 38 U.S.C.A. § 5103A(d). 

Enlarged Prostate

At his June 2011 Travel Board hearing, the Veteran testified that he had low back pain in service and as part of the treatment for it, he was given a urinalysis which was negative for prostate symptoms. A prostate examination was performed and the doctor stated that his prostate had the "consistency of a prune." However, four or five months after his separation, he sought treatment from Dr. B. E., his private physician, who has subsequently treated him for recurrent prostatitis. February 2007 and June 2008 private records from Dr. B. E. show that the Veteran has recurrent prostate infections and chronic prostatitis. This evidence shows that the Veteran has a current disability that has been diagnosed as chronic. The Veteran's testimony indicates that he may have experienced prostate symptoms in service and that he began experiencing infections within months of separation. The record is not sufficient for the Board to adjudicate the Veteran's claim and an etiology opinion is required. McLendon, 20 Vet. App. at 83, see also Colvin, 1 Vet. App. at 174; 38 U.S.C.A. § 5103A(d). 

Hyper- and Hypothyroidism

The Veteran has claimed service connection for both hyper- and hypothyroidism, which are separately ratable disabilities under Diagnostic Codes 7900 and 7903, respectively. 38 C.F.R. § 4.119. In June 2011, the Veteran testified that he was first diagnosed with hyperthyroidism, and then it was determined that he had Graves' disease. He was diagnosed with this condition in August 2007 by Dr. K. L., a private endocrinologist. As treatment for Graves' disease, the Veteran elected to undergo radioactive iodine treatment, and he testified that he subsequently developed hypothyroidism and was placed on Synthroid, which he must take for the rest of his life. In June 2011, Dr. B. E. wrote that the Veteran had symptoms of a thyroid condition in service because his weight was stable prior to his deployment and then he lost too much weight while overseas. He also developed urticaria, which Dr. B. E. stated is a symptoms of Graves' disease. The record clearly shows that the Veteran has a thyroid condition. However, it is unclear what diagnoses he carries. His private physician has stated that his symptoms began in service, which indicates that his current disability may be related to service. For these reasons, a VA examination is necessary to clarify his diagnosis and determine its etiology. McLendon, 20 Vet. App. at 83, see also Colvin, 1 Vet. App. at 174; 38 U.S.C.A. § 5103A(d). 

Further, Dr. K. L.'s records appear to be incomplete. The claims file currently has a record of the Veteran's diagnosis of Graves' disease and his subsequent treatment with radioactive iodine. However, follow-up records are absent, and in a September 2007 letter to Dr. B. E., Dr. K. L. stated that the Veteran was scheduled to follow up in 10 weeks, after his treatment. The RO must determine whether the records from Dr. K. L. are complete, and if they are not, the RO must attempt to obtain a complete copy of Dr. K.. L.'s records. See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2010).

Accordingly, the case is REMANDED for the following action:

1. Ascertain if the Veteran has received any VA, non-VA, or other medical treatment that is not evidenced by the current record. Specifically, ascertain if the records from Dr. K. L., the Veteran's private endocrinologist, have all been obtained. Provide the Veteran with the necessary authorizations for the release of any non-VA treatment records not currently on file. Obtain these records and associate them with the claims folder. If the records are not obtainable (or none exist), the Veteran should be notified and the record clearly documented. 

2. Review the claims file and ensure the development action above has been conducted and completed. Then, schedule the Veteran for a psychiatric examination with an appropriate clinician. The purpose of the examination is to determine whether the Veteran has a current psychiatric disability, including PTSD that had its onset or was aggravated during active service or was manifested as a psychosis within one year of active service, or is otherwise related to any incident of service.

The following considerations will govern the opinion:

a) The claims folder and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated. 

      b) The examiner will be advised:

The purpose of the examination is to ascertain whether the Veteran has a psychiatric disorder as a result of any in-service incident. The question of the severity of the disorder is only relevant to the extent that it may provide information as to the source of the disorder.

The mere statement of the examiner's expertise and/or a bare summary conclusion is not alone sufficient under the law to accomplish VA's legal obligation to assist the Veteran. By law, the Board must evaluate multiple factors in determining whether medical opinions are sufficient to evaluate a claim. These factors include but are not limited to whether the examiner was aware of all facts of record; reviewed the claims folder; conducted any necessary clinical testing or interview with the Veteran, and whether the  examiner explained the factual and medical bases for any opinion. 

c) With respect to the review of the claims file, the Board calls the examiner's attention to the following: 

i) The Veteran's June 2011 hearing testimony wherein he describes his stressors and symptoms.

ii) His July 2009 VA Form 21-0781, Statement in Support of Claim for Service Connection for Post-Traumatic Stress Disorder (PTSD). 

d) The examiner must take a psychiatric history from the Veteran. If there is any clinical or medical basis for corroborating or discounting the credibility of the history provided by the Veteran, the examiner must so state, with a complete rationale in support of such a finding. 

All indicated tests and studies must be performed. The examiner must provide a diagnosis for each psychiatric disability found. For each diagnosis, the examiner must provide an opinion as to whether the disability began during service, was chronically worsened during service, is related to any incident of service, or was manifest as a psychosis within one year after discharge from service. This must include specific findings as to whether the Veteran has current PTSD under the criteria set forth for PTSD in the DSM-IV. Specific responses must be provided for each of the DSM-IV criteria. If the examiner diagnoses the Veteran with PTSD, he or she must specify the stressor or stressors underlying the diagnosis.

e) The examiner must provide a complete rationale for his or her opinion(s), based on his or her clinical experience, medical expertise, and established medical principles. 

f) If the examiner is unable to render the requested opinion(s) without resort to speculation, he or she must so state. However, a complete rationale for such a finding must be provided, such as whether there is inadequate factual information, whether the question falls within the limits of current medical knowledge or scientific development, whether the cause of the condition in question is truly unknowable, and/or whether the question is so outside the norm of practice that it is impossible for the examiner to use his or her medical expertise and training to render an opinion. 

3. Schedule the Veteran for a genitourinary examination with an appropriate clinician. The purpose of the examination is to determine whether the Veteran has a current prostate condition that had its onset or was aggravated during active service, or is otherwise related to any incident of service.

The following considerations will govern the opinion:

a) The claims folder and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated. 

      b) The examiner will be advised:

The purpose of the examination is to ascertain whether the Veteran has a prostate disorder as a result of any in-service incident. The question of the severity of the disorder is only relevant to the extent that it may provide information as to the source of the disorder.

The mere statement of the examiner's expertise and/or a bare summary conclusion is not alone sufficient under the law to accomplish VA's legal obligation to assist the Veteran. By law, the Board must evaluate multiple factors in determining whether medical opinions are sufficient to evaluate a claim. These factors include but are not limited to whether the examiner was aware of all facts of record; reviewed the claims folder; conducted any necessary clinical testing or interview with the Veteran, and whether the  examiner explained the factual and medical bases for any opinion. 

c) With respect to the review of the claims file, the Board calls the examiner's attention to the following: 

i) The Veteran's June 2011 hearing testimony wherein he describes his in-service symptoms.

ii) February 2007 and June 2008 records from Dr. B. E. showing a diagnosis of recurrent prostate infection and chronic prostatitis. 

d) The examiner must take a detailed history from the Veteran. If there is any clinical or medical basis for corroborating or discounting the credibility of the history provided by the Veteran, the examiner must so state, with a complete rationale in support of such a finding. 

All indicated tests and studies must be performed. The examiner must provide a diagnosis for any prostate disability found. For each diagnosis, the examiner must provide an opinion as to whether the disability began during service, was chronically worsened during service, or is related to any incident of service.

e) The examiner must provide a complete rationale for his or her opinion(s), based on his or her clinical experience, medical expertise, and established medical principles. 

f) If the examiner is unable to render the requested opinion(s) without resort to speculation, he or she must so state. However, a complete rationale for such a finding must be provided, such as whether there is inadequate factual information, whether the question falls within the limits of current medical knowledge or scientific development, whether the cause of the condition in question is truly unknowable, and/or whether the question is so outside the norm of practice that it is impossible for the examiner to use his or her medical expertise and training to render an opinion. 

4. Schedule the Veteran for an endocrine examination with an appropriate clinician. The purpose of the examination is to determine whether the Veteran has a current thyroid condition that had its onset or was aggravated during active service, or is otherwise related to any incident of service.

The following considerations will govern the opinion:

a) The claims folder and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated. 

      b) The examiner will be advised:

The purpose of the examination is to ascertain whether the Veteran has a thyroid disorder as a result of any in-service incident. The question of the severity of the disorder is only relevant to the extent that it may provide information as to the source of the disorder.

The mere statement of the examiner's expertise and/or a bare summary conclusion is not alone sufficient under the law to accomplish VA's legal obligation to assist the Veteran. By law, the Board must evaluate multiple factors in determining whether medical opinions are sufficient to evaluate a claim. These factors include but are not limited to whether the examiner was aware of all facts of record; reviewed the claims folder; conducted any necessary clinical testing or interview with the Veteran, and whether the  examiner explained the factual and medical bases for any opinion. 

c) With respect to the review of the claims file, the Board calls the examiner's attention to the following: 

i) The Veteran's June 2011 hearing testimony wherein he describes his in-service symptoms and treatment for his thyroid disorders.

      ii) Dr. B. E.'s June 2011 letter. 

iii) Records from Dr. K. L., an endocrinologist, showing treatment for Graves' disease with radioactive iodine and a subsequent prescription for Synthroid. 

d) The examiner must take a detailed history from the Veteran. If there is any clinical or medical basis for corroborating or discounting the credibility of the history provided by the Veteran, the examiner must so state, with a complete rationale in support of such a finding. 

All indicated tests and studies must be performed. The examiner must provide a diagnosis for any thyroid disability(ies) found. For each diagnosis, the examiner must provide an opinion as to whether the disability began during service, was chronically worsened during service, or is related to any incident of service. The examiner must specifically state whether Graves' disease is a condition that is responsible for the Veteran's hyper- and subsequent hypothyroidism. 

e) The examiner must provide a complete rationale for his or her opinion(s), based on his or her clinical experience, medical expertise, and established medical principles. 

f) If the examiner is unable to render the requested opinion(s) without resort to speculation, he or she must so state. However, a complete rationale for such a finding must be provided, such as whether there is inadequate factual information, whether the question falls within the limits of current medical knowledge or scientific development, whether the cause of the condition in question is truly unknowable, and/or whether the question is so outside the norm of practice that it is impossible for the examiner to use his or her medical expertise and training to render an opinion. 

5. After the above has been completed, the RO must review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full. If any development is incomplete, appropriate corrective action must be implemented. If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action. 

6. Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issues on appeal. If the benefits sought on appeal remain denied, in whole or in part, the Veteran and his representative should be provided with a Supplemental Statement of the Case and be afforded reasonable opportunity to respond. The case should then be returned to the Board for further appellate review, if otherwise in order. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
ROBERT E. O'BRIEN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2009).


